Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 28 September 2021.

Claims 1-15 are pending. Claims 16-17 are canceled.
Claims 1-13 are process claims.
Claims 14 & 15 are product (composition of matter) claims.

[AltContent: arrow]
Priority
This application filed 01/30/2020 is a national stage entry of PCT/EP2017/069869 , International Filing Date: 08/04/2017.
[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/21/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Restriction
Applicant's election of Group II (Claims 2 and 4) is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants elected the species of compound II, in which Xis Na, R = -CHO and in compound III Hal is Br. The Applicants noted that claims 2 and 4 read on the elected species.
Claims 1, 3, 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

[AltContent: arrow]

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 4 are drawn to a one-pot process comprising 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   Formula  (IIa) has one variables R, however in the definition of variable R as (-CHO, also (V)”  the formula (V) is not listed in the claim; formula  (III) and (II) are not listed in the claim rendering claim 2 and its dependent claim 4 indefinite. 
2. Claim 2 recites the limitation “the mixture”.  There is insufficient antecedent basis for this limitation earlier in the claim.

[AltContent: arrow]
Claim Objections
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because is a multiple dependent claim on claim 1 and on claim 2.  See MPEP § 608.01(n).  

[AltContent: arrow]
Conclusion
Claims 2, 4 are rejected. Claims 1, 3, 5-15 are withdrawn from further consideration.
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622